Citation Nr: 0527200	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for nerve damage, 
claimed as a residual of a shrapnel injury to the back.

2.  Entitlement to service connection for residuals of cold 
injury.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from October 1951 to 
September 1953.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri, that in pertinent part denied 
entitlement to service connection for a nerve injury and for 
residuals of cold injury.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

During a hearing before the undersigned in March 2005, the 
veteran withdrew an appeal for entitlement to service 
connection for a back condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
of further action required of him.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A treatment report contained in the veteran's service medical 
records (SMRs) corroborates exposure to blast or concussion, 
as it shows that on December 14, 1952, the veteran, while 
assigned to Company B, 65th Engineers, had acute sinusitis 
questionably due to "baro trauma."  The Board interprets 
"baro trauma" as the blast or concussion effect of an 
explosion.  The veteran has also testified to nerve and cold 
injuries experienced in service.  He is competent to report 
such symptoms.  See 38 U.S.C.A. § 1154(b) (West 2002); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

He has also testified to current symptoms and that these 
symptoms had been present since service.  An opinion is 
needed as to whether the veteran has current nerve damage or 
cold injury residuals as the result of the claimed injury in 
service.  His testimony serves to trigger VA's obligation to 
afford him an examination.  Duenas v. Principi, 18 Vet App 
512 (2004).

According, this case is remanded for the following action:

1.  Make arrangements for a neurologic 
and cold injuries examination to 
determine whether the veteran has a 
current neurologic disability or cold 
injury residuals as the result of an 
injury in service.  The claims file 
should be made available to the examining 
physician for review and the examiner 
should acknowledge such review.  
Following the review, the examiner should 
answer the following:

I.  Does the veteran currently have 
nerve damage?

II.  If the answer in I above is 
"yes", the physician should 
provide a diagnosis and offer an 
opinion addressing whether it is at 
least as likely as not (50 percent 
or greater probability) that this 
disability had its onset, or is the 
result of, an injury in service?  

III.  Does the veteran currently 
have any residuals of a cold injury?

IV.  If the answer in III above is 
"yes", the physician should 
provide a diagnosis and offer an 
opinion addressing whether it at 
least as likely as not (50 percent 
or greater probability) that this 
disability had its onset, or is the 
result of an injury in service?  

V.  The physician should offer a 
rationale for the opinions.

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case (SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112.

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


